
	
		II
		112th CONGRESS
		1st Session
		S. 599
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Webb (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a commission to commemorate the
		  sesquicentennial of the American Civil War. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Civil War Sesquicentennial
			 Commission Act.
		2.PurposeThe purpose of this Act is to establish a
			 Civil War Sesquicentennial Commemoration Commission to—
			(1)ensure a suitable
			 national observance of the sesquicentennial of the Civil War that includes
			 recognition of the historic, social, legal, cultural, and political forces
			 that—
				(A)brought about the
			 Civil War; and
				(B)influenced the
			 course and outcomes of the Civil War;
				(2)explore the
			 causes of the Civil War to gain a better understanding of the reasons that the
			 democratic framework of the United States failed to resolve the sectional
			 issues without resorting to war;
			(3)fully examine and
			 reflect on the consequences of the Civil War, which Congress directed the
			 National Park Service to address in National Park Service programs and
			 materials beginning in 1999, including consequences such as—
				(A)the
			 Reconstruction era and the aftermath of that era;
				(B)the economic
			 devastation of the entire South as a result of long-term post-war
			 policies;
				(C)the concomitant
			 constriction of equal rights for African-American citizens; and
				(D)the ultimate
			 economic recovery of the region and the extension of civil rights for the
			 descendants of enslaved peoples almost a century later;
				(4)assist States and
			 national organizations with programs and activities for the observance of the
			 sesquicentennial of the Civil War;
			(5)assist in
			 ensuring that any observance of the sesquicentennial of the Civil War is
			 inclusive and appropriately recognizes the experiences and points of view of
			 all people affected by the Civil War; and
			(6)provide
			 assistance for the development of programs, projects, and activities on the
			 Civil War that have lasting educational and preservation value.
			3.Civil war
			 sesquicentennial commemoration commissionThe Secretary of the Interior shall
			 establish a commission to be known as the Civil War Sesquicentennial
			 Commemoration Commission (referred to in this Act as the
			 Commission).
		4.Composition of
			 the commission
			(a)In
			 GeneralThe Commission shall be composed of 25 members as
			 follows:
				(1)Government
			 membersThe Commission shall include—
					(A)2 Members of the
			 Senate appointed by the President pro tempore of the Senate, in consultation
			 with the majority leader and the minority leader of the Senate;
					(B)2 Members of the
			 House of Representatives appointed by the Speaker of the House of
			 Representatives, in consultation with the minority leader of the House of
			 Representatives;
					(C)the Secretary of
			 the Interior or the designee of the Secretary;
					(D)the Secretary of
			 the Smithsonian Institution, or the designee of the Secretary;
					(E)the Secretary of
			 Education, or the designee of the Secretary;
					(F)the Secretary of
			 Defense, or the designee of the Secretary;
					(G)the Chairman of
			 the National Endowment for the Humanities, or the designee of the
			 Chairman;
					(H)the Chairman of
			 the National Endowment for the Arts, or the designee of the Chairman;
					(I)the Archivist of
			 the United States, or the designee of the Archivist;
					(J)the Librarian of
			 Congress, or the designee of the Librarian; and
					(K)the Director of
			 the National Park Service, or the designee of the Director.
					(2)Private
			 membersThe Commission shall include—
					(A)3 members
			 appointed by the President from among individuals who are representative of the
			 corporate community and nonprofit community; and
					(B)9 individuals,
			 appointed by the President, from among persons who by reason of education,
			 training, and experience, are experts on the Antebellum, Civil War, and
			 Reconstruction eras and the preservation, interpretation, and presentation of
			 those eras to the public, including—
						(i)5
			 individuals with expertise in history or related academic disciplines germane
			 to the Civil War, including—
							(I)individuals
			 representing the museum community, in particular history museums and historical
			 societies, such as the National Civil War Museum;
							(II)individuals with
			 expertise in art history, historic preservation, or a related field;
							(III)individuals
			 with expertise in anthropology, cultural geography, sociology, or a related
			 field; and
							(IV)individuals with
			 expertise in political science, law, economics, or a related field;
							(ii)1
			 individual with expertise in the preservation of Civil War historic sites and
			 battlefields; and
						(iii)3
			 individuals representing State Civil War sesquicentennial efforts.
						(b)Terms
				(1)Government
			 membersIf any member of the Commission who was appointed as an
			 officer under subsection (a)(1) leaves that office, the member may continue as
			 a member of the Commission for not longer than the 30-day period beginning on
			 the date on which the member leaves the office.
				(2)Private
			 membersPrivate members appointed under subsection (a)(2) shall
			 be appointed for the life of the Commission.
				(c)VacanciesAny
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the same manner as the original appointment.
			(d)Initial
			 AppointmentsThe appointment of the members of the Commission
			 shall be made not later than 60 days after the date of enactment of this
			 Act.
			5.General
			 provisions
			(a)Meetings
				(1)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the Commission have been appointed, the members appointed under
			 subparagraphs (A) and (B) of section 4(a)(2) shall call the first meeting of
			 the Commission.
				(2)Subsequent
			 meetingsThe Commission shall hold subsequent meetings at the
			 call of the chairperson.
				(b)Chairperson and
			 Vice ChairpersonAt the initial meeting, the Commission shall
			 elect a Chairperson and Vice Chairperson from among its voting members.
			(c)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
			(d)Voting
				(1)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the voting members of the Commission.
				(2)Nonvoting
			 membersThe individuals appointed under subparagraphs (A) and (B)
			 of section 4(a)(1) shall be nonvoting members, and shall serve only in an
			 advisory capacity.
				6.Duties of the
			 commission
			(a)Activities
			 Related to the SesquicentennialThe Commission shall—
				(1)plan, develop,
			 and carry out programs and activities appropriate to commemorate the
			 sesquicentennial of the Civil War, including activities in recognition of the
			 historic, social, legal, cultural, and political forces that—
					(A)caused the Civil
			 War; and
					(B)influenced the
			 course and outcomes of the Civil War;
					(2)encourage
			 interdisciplinary examination of the Civil War;
				(3)facilitate and
			 promote Civil War-related activities throughout the United States;
				(4)encourage civic,
			 historical, educational, economic, preservation, and other organizations
			 throughout the United States to organize and participate in activities to
			 expand the understanding and appreciation of the significance of the Civil
			 War;
				(5)coordinate and
			 facilitate the public distribution of scholarly research, publications, and
			 interpretations of the Civil War through institutions such as the Virginia
			 Center for Digital History at the University of Virginia, the Valley of the
			 Shadow, Center for Study of the American South at the University of North
			 Carolina, and the Center for the Study of Southern Culture at the University of
			 Mississippi;
				(6)coordinate with,
			 and provide technical assistance to, States, units of local government, and
			 nonprofit organizations (including State and local sesquicentennial
			 commemoration entities) to further the commemoration of the sesquicentennial of
			 the Civil War;
				(7)coordinate and
			 facilitate commemoration activities of Federal agencies relating to the
			 sesquicentennial of the Civil War;
				(8)develop programs
			 and facilities to ensure that the sesquicentennial commemoration of the Civil
			 War results in a positive legacy and long-term public benefit;
				(9)encourage and
			 facilitate the preservation of Civil War-related historic sites and
			 battlefields as a lasting legacy of the sesquicentennial commemoration;
				(10)plan, develop,
			 and carry out programs and activities to use funds raised from individuals,
			 foundations, and corporations for sesquicentennial activities at the national
			 level;
				(11)at the election
			 of the Commission, provide funds to State and local programs to carry out
			 activities that advance the goals of the Commission; and
				(12)encourage the
			 development and conduct of programs designed to involve the international
			 community in activities that commemorate the Civil War.
				(b)Plans and
			 report
				(1)Strategic plan
			 and annual performance plansThe Commission shall prepare a
			 strategic plan in accordance with section 306 of title 5, United States Code,
			 and annual performance plans in accordance with section 1115 of title 31,
			 United States Code, for the activities of the Commission carried out under this
			 Act.
				(2)Reports
					(A)Annual
			 reportThe Commission shall submit to Congress an annual report
			 that contains a list of each gift, bequest, or devise with a value of more than
			 $250, together with the identity of the donor of each such gift, bequest, or
			 devise.
					(B)Final
			 reportNot later than December 30, 2015, the Commission shall
			 submit to Congress a final report that contains—
						(i)a
			 summary of activities of the Commission;
						(ii)a
			 final accounting of funds received and expended by the Commission; and
						(iii)the findings
			 and recommendations of the Commission.
						7.Grant
			 program
			(a)Grants
			 authorizedThe National Endowment for the Humanities shall award
			 grants under this section for the uses described in subsection (b).
			(b)Use of
			 GrantsGrants awarded under this section shall be used for
			 appropriate activities relating to the sesquicentennial of the Civil
			 War.
			(c)ConsiderationIn
			 awarding grants under this section, the National Endowment of the Humanities
			 shall consider and give priority to programs carried out by institutions of
			 higher education, museums, nonprofit organizations, professional associations,
			 or State sesquicentennial commissions with a national scope that support the
			 duties of the Commission described in section 6, including programs that
			 concentrate on the role of African Americans in the Civil War.
			8.Powers of the
			 commissionThe Commission
			 may—
			(1)solicit, accept,
			 use, and dispose of gifts, bequests, or devises of money or other real or
			 personal property for the purpose of aiding or facilitating the work of the
			 Commission;
			(2)appoint any
			 advisory committee as the Commission considers appropriate for the purposes of
			 this Act;
			(3)authorize any
			 voting member or employee of the Commission to take any action that the
			 Commission is authorized to take under this Act;
			(4)procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements to carry out this Act (except that any contracts, leases, or
			 other legal agreements entered into by the Commission shall not extend beyond
			 the date of the termination of the Commission);
			(5)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies; and
			(6)establish a
			 foundation that is independent from, but affiliated with, the Commission to
			 support, as the Commission determines to be necessary, the efforts of the
			 Commission.
			9.Personnel
			 matters
			(a)Compensation of
			 membersMembers of the Commission, and members of any advisory
			 committee appointed under section 8(2), shall serve without
			 compensation.
			(b)Travel
			 expensesMembers of the Commission, and members of any advisory
			 committees appointed under section 8(2), shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 civil service laws (including regulations), appoint and terminate an executive
			 director and such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
				(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(d)Detail of
			 Government Employees
				(1)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
				(2)Civil service
			 statusThe detail of an employee under paragraph (1) shall be
			 without interruption or loss of civil service status or privilege.
				(e)Volunteer and
			 Uncompensated ServicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
			(f)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request.
			(g)Procurement of
			 Temporary and Intermittent ServicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at daily rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of that title.
			(h)FACA
			 NonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(i)TerminationThe
			 Commission shall terminate on the date that is 90 days after the date on which
			 the Commission submits its report under section 6(b)(2).
			10.Audit of
			 commissionThe Inspector
			 General of the Department of the Interior shall perform an annual audit of the
			 Commission and shall make the results of the audit available to the
			 public.
		11.Authorization
			 of appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to carry out this
			 Act (other than section 7) $500,000 for each of fiscal years 2012 through
			 2016.
			(b)GrantsThere
			 is authorized to be appropriated $3,500,000 to the National Endowment for the
			 Humanities to provide grants under section 7, to remain available until
			 expended.
			
